Electronically Filed
                                                         Supreme Court
                                                         SCWC-29659
                                                         21-FEB-2012
                                                         11:32 AM

                            NO. SCWC-29659


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee, 


                                 vs.


           SAMUEL WALKER, also known as Samuel Ahsan,

                 Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 29659; CR. NO. 08-1-0586)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Petitioner/Defendant-Appellant Samuel Walker’s

application for writ of certiorari, filed on January 17, 2012, is

hereby accepted. 

          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument. 

          DATED:   Honolulu, Hawai'i, February 21, 2012.

Henry P. Ting,                  /s/ Mark E. Recktenwald

Deputy Public Defender,

for petitioner/defendant-       /s/ Paula A. Nakayama

appellant on the

application                     /s/ Simeon R. Acoba, Jr.


James M. Anderson,              /s/ James E. Duffy, Jr.

Deputy Prosecuting

Attorney, for respondent/       /s/ Sabrina S. McKenna

plaintiff-appellee on

the response